DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received December 8, 2021 (the “Response”). 
In response to the Response, the previous (1) objection to the Specification under 37 C.F.R. § 1.72(b); (2) objection to the claims under 37 C.F.R. § 1.71(a); (3) the invoking of 35 U.S.C. § 112(f) for claim 6; (4) rejection of claim 6 under 35 U.S.C. § 112(a); (5) rejection of claims 6 and 7 under 35 U.S.C. § 112(a); (6) rejection of claims 1–7 under 35 U.S.C. § 112(b); and (7) rejections of claims 1, 2, and 5–7 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 2, and 5–9 are currently pending.  

Drawings
37 C.F.R. § 1.84(u)(2) recites “The view numbers must be larger than the numbers used for reference characters.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(u)(2) for failing to include view numbers larger than numbers used for reference characters.  See Figs. 1–3.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of 
37 C.F.R. § 1.84(u) recites “View numbers must be preceded by the abbreviation ‘FIG.’”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(u) for failing to precede view numbers by the abbreviation “FIG.”
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including a reference character not mentioned in the description.  See fig. 4, item 400.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, the applicant 

Response to Arguments
Applicant’s arguments with respect to rejected claims 1, 2, and 6 under 35 U.S.C. § 103 as being obvious over Sauerwein, Jr. (US 10,693,680 B2; filed May 10, 2018) in further view of Biran et al. (US 10,819,586 B2; filed Oct. 17, 2018), and in further view of Hsu et al. (US 2016/0156501 A1; file Nov. 28, 2014) (see Response 9–11) have been considered but are now moot

Claim Rejections – 35 U.S.C. § 103
Claims 1, 2, and 6 are rejected under 35 U.S.C. § 103 as being obvious over Sauerwein in view of Malik et al. (US 2004/0078441 A1; filed Feb. 10, 2003), in further view of Biran, and in further view of Hsu.
Regarding claim 1, while Sauerwein teaches a method for monitoring plurality of equipment (fig. 1, items 104A, 104B) using a network (fig. 1, item 106), wherein each of the plurality of equipment is associated with a control system (fig. 1, item 100) in the network, wherein the control system comprises plurality of servers (fig. 1, item 110; “Server device 110 may comprise any of one or more fixed devices” at 6:27–28), at least one client (fig. 1, item 108) and a database (fig. 1, item 112), wherein each of the plurality of equipment is associated with at least one server (fig. 1, item 110) from the plurality of servers communicatively connected with the at least one client, wherein the method is performed by the at least one client (fig. 1, item 108) by:
receiving configuration information (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at 6:46–48; “geo-fence information identifying a region surrounding 
identifying one or more equipment (fig. 1, item 104B; “when the network establishment service 108 detects that the monitoring device 102 has reached a handoff point (e.g., by determining that its location falls within a geo-fence associated with gateway node 104B rather than with gateway node 104A)” at 7:3–7) from the plurality of equipment to be capable of reporting monitoring objects (fig. 1, item 102) in the network, using the configuration information (“geo-fence information identifying a region surrounding each gateway node 104” at 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at 8:58–59);
establishing communication channels (“a secure communication channel can be established between multiple monitoring devices and the network establishment service via a gateway node over a network” at 5:53–56; “establish a secure communication channel with a monitoring node 102 via a particular gateway node 104” at 13:38–39; “at a time when communication with the monitoring node 102 is handed off from a first gateway node 104 (e.g., gateway node 104A in FIG. 1) to a second gateway node (e.g., gateway node 104B in FIG. 1)” at 13:42–45) for each of the one or more equipment;
receiving capability information (“database 112 may store geo-fence information identifying a region surrounding each gateway node 104 within which monitoring devices 102 should be logically paired with that gateway node 104” at 6:51–54; “the network establishment service 102 may predefine geo-fences associated with a given gateway node 104” at 15:1–5; “the monitoring device 102 
polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106 “ at 5:61–64) for the one or more monitoring objects (fig. 1, item 102) from the corresponding one or more equipment (fig. 1, item 104B) based on the capability information, for monitoring the plurality of equipment (intended use in italics),
Sauerwein does not teach (A) each of the plurality of equipment being associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client; (B) the configuration information being a configuration file in a generic file format; (C) the capability information being a capability file; (D) receiving the capability file from each of the one or more equipment through the communication channels; and (E) the plurality of equipment being in an industrial plant.
(A)
	 Sauerwein discloses “[s]erver device 110 may comprise any of one or more fixed devices as would be known in the art.”  Sauerwein 6:27–28.  Because Sauerwein identifies item 110 as a server “device,” Sauerwein, then, at least suggests service device 110 may comprise fixed server devices.
	Sauerwein’s gateway node items 104A and 104B associate with the suggested fixed server devices.  See Sauerwein fig. 1.  But Sauerwein’s gateway node items 104A and 104B may either associate with (1) a same suggested fixed prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976).”  MPEP § 2144.05.  
	Moreover, Malik teaches each of a plurality of equipment (fig. 4a, items 410a, 410b) being associated with at least one distinct server (item 410a associated with server item 120a and item 410b associated with serer item 120b) from a plurality of servers (fig. 4a, items 120a, 120b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of Sauerwein’s plurality of equipment to be associated with at least one distinct server from the plurality of servers communicatively connected with the at least one client as taught by Malik for faster processing for each equipment (i.e., each equipment has their own dedicated server to process each equipment’s data, as opposed to one server processing data from multiple equipment), thereby saving time.
(B)–(D)
Biran teaches a first file (“configuration files” at 18:10; “a text file” at 23:50; “other type(s) of text file(s)” at 24:50–51);
a second file (“an obtained file having a JSON file format” at 24:55–56) in a generic file format (“a JSON file format” at 24:55–56);
and receiving the first file (“the software application 606 could obtain the information 624 in various ways” at 24:63–64) from equipment (“software application 606 may then receive this information 624 from the external computing system 604” at 24:67–25:2) through a communication channel (the communication channel existing between items 604 and 606 as illustrated in fig. 6).

(E)
Hsu teaches equipment in an industrial plant (¶ 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sauerwein’s plurality of equipment to be in an industrial plant as taught by Hsu “for acquiring information of ambient temperature, gas leaks and whether the proper functioning of the instrument and operational condition of equipment may be disposed.”  Hsu ¶ 4.
Regarding claim 2, while the Sauerwein/Malik/Biran/Hsu combination teaches wherein the generic file format of the configuration file is Java Script Object Notation (JSON format) (“a JSON file format” at Biran 24:55–56), 
the Sauerwein/Malik/Biran/Hsu combination does not teach wherein the configuration file is converted to Extensible Markup Language (XML) format for identifying the one or more equipment.
Biran teaches wherein the configuration file (“a JSON file format” at Biran 24:55–56) is converted to Extensible Markup Language (XML) format (“convert an obtained file having a JSON file format to one having an XML file format” at 24:55–56) for identifying the one or more equipment (intended use in italics).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Sauerwein/Malik/Biran/Hsu combination’s 
Regarding claim 6, Sauerwein teaches at least one client (fig. 1, item 108) in a control system (fig. 1, item 100) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 6.

Claims 5 and 7 are rejected under 35 U.S.C. § 103 as being obvious over Sauerwein in view of Malik, in further view of Biran, in further view of Hsu, and in further view of Xie (US 8,032,540 B1; filed July 28, 2005).
Regarding claim 5, while the Sauerwein/Malik/Biran/Hsu combination teaches the polling (“The monitoring device 102 communicates with a network establishment service 108 via one or more gateway nodes 104A or 104B and over a network 106” at Sauerwein 5:61–64) based on the capability file (“an identifier, (e.g., an IP address or MAC address) of the first gateway node 104A and a location of the first gateway node 104A” at Sauerwein 6:46–48; “geo-fence information identifying a region surrounding each gateway node 104” at Sauerwein 6:51–52; “unique identifier of, such as a physical address or an IP address of the second gateway node 104B” at Sauerwein 8:58–59), 
the Sauerwein/Malik/Biran/Hsu combination does not teach wherein polling based on the capability file comprises: generating Management Information Base (MIB) data for each of the one or more equipment based on corresponding capability file; and transmitting the MIB data to the corresponding equipment for polling.

transmitting the MIB data to a corresponding equipment (“sending the management information base to the network device” at 9:11–31) for polling (intended use in italics).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Sauerwein/Malik/Biran/Hsu combination’s polling based on the capability file to comprise generating Management Information Base (MIB) data for each of the one or more equipment based on corresponding capability file; and transmitting the MIB data to the corresponding equipment for polling as taught by Xie “or managing a network device.”  Xie 9:11–12.
Regarding claim 7, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 7.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  See MPEP §§ 608.01(n), 707.07(j).
Claim 9 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20160182191 A1 (paragraph 26 reciting “Each client device 32 connects to its own buffer server 34 in the cloud 50.”).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449